In a proceeding, *741inter alia, pursuant to CPLR article 78 to review a determination of the Commissioner of the New York State Department of Health, by his designee, dated May 31, 2006, which, after a hearing, found that the failure of the New York State Office of Mental Health to determine the petitioner’s eligibility for the Medicare Savings Program was correct, the petitioner appeals from a judgment of the Supreme Court, Nassau County (O’Connell, J.) entered April 3, 2007, which denied the petition and dismissed the proceeding for failure to state a cause of action.
Ordered that the judgment is affirmed, without costs or disbursements.
Contrary to the petitioner’s contention, the Supreme Court properly denied the petition and dismissed the proceeding (see CPLR 7803 [1], [3]). Rivera, J.R, Dillon, Covello and Angiolillo, JJ., concur.